              Case 2:18-cr-00422-SPL Document 465 Filed 02/20/19 Page 1 of 3




 1
     Paul J. Cambria, Jr. (NY 15873, admitted pro hac vice)
 2   pcambria@lglaw.com
     Erin E. McCampbell (NY 4480166, admitted pro hac vice)
 3   emccampbell@lglaw.com
 4   LIPSITZ GREEN SCIME CAMBRIA LLP
     42 Delaware Avenue, Suite 120
 5   Buffalo, New York 14202
     Telephone: (716) 849-1333
 6
     Facsimile: (716) 855-1580
 7
     Attorneys for Defendant Michael Lacey
 8
                            IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10

11   United States of America,                            Case No. CR-18-00422-PHX-SPL (BSB)

12                        Plaintiff,                   DEFENDANT LACEY’S NOTICE OF
     vs.                                               JOINDER IN MOTION TO DISMISS DUE
13
                                                       TO GOVERNMENT INTERFERENCE
14   Michael Lacey                                     WITH RIGHT TO COUNSEL (DOC. 456)

15                     Defendant.
16

17
            Defendant Michael Lacey hereby joins in Sections I and II of Defendants Andrew
18
     Padilla’s and Joye Vaught’s Motion to Dismiss Due to Government Interference With Right To
19
     Counsel And Request For Disclosure, Or, In The Alternative, Motion To Withdraw (Doc. 456)
20
     (“Motion to Dismiss”). Mr. Lacey adopts the legal positions and bases set forth in those sections
21
     of the Motion to Dismiss as if fully set forth herein, and seeks dismissal of the matter.
22
            Counsel for Mr. Lacey does not, at this time, join the alternative request to withdraw that
23
     is set forth in Section III of the Motion to Dismiss. The unconstitutionality and infirmity of the
24
     one batch of government’s seizures is the subject of pending litigation in the Central District of
25

26

27

28
              Case 2:18-cr-00422-SPL Document 465 Filed 02/20/19 Page 2 of 3




 1   California,1 and of another batch of government seizures is pending in the Ninth Circuit Court
 2   of Appeals.2 The rulings of these other courts could free up significant amounts of improperly
 3   seized assets and attorney’s fees and obviate the need to consider withdrawing, despite the
 4   government’s improper actions in improperly seizing attorney’s fees. Consequently, Mr. Lacey
 5   submits that providing appropriate time for those courts to render substantive rulings before
 6   considering withdrawal is appropriate.
 7
            RESPECTFULLY SUBMITTED this 20th day of February, 2019
 8

 9                                       LIPSITZ GREEN SCIME CAMBRIA LLP
10
                                         /s/    Paul J. Cambria, Jr.
11
                                                Attorneys for Defendant
12                                              Michael Lacey
13

14

15

16

17

18

19

20

21

22

23

24

25
     1
26     See 18-MJ-2782, 18-MJ-2783, 18-MJ-2784, 18-MJ-2785, 18-MJ-2786, 18-MJ-2788, 18-MJ-
     2880, and 18-MJ-2883 (C.D. Cal. 2018).
27   2
       See United States v. Larkin et al., No. 18-56455 (9th Cir.). 
28                                                 2
              Case 2:18-cr-00422-SPL Document 465 Filed 02/20/19 Page 3 of 3



                                      CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on this 20th day of February 2019, I electronically transmitted a PDF
 3   version of this document to the Clerk of the Court by filing with the CM/ECF system and
     understand a copy of the filing will be emailed to the attorneys of record.
 4

 5   By: /s/ Kristina Drewery
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   3
